Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 1 of 23




            Exhibit B
                    Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 2 of 23




                                                    KIRKLAND                 & ELLIS
                                                               AND APFIUATED PARINERSHIPS
                                                                                               LLP

                                                                    300 North LaSalle
                                                                    Chicago, IL 60654
             William T. Pruitt                                        United States
        To Call Writer Directly:                                                                                                  Facsimile:
            +1 312 862 3280                                          +1 312 862 2000                                          +1 312 862  2200
      wllliam.pruitt@kirkland.com
                                                                    www.klrkland.com




                                                                December 18, 2019

           By Email
           Raymond W. Mort, III
           The Mort Law Firm, PLLC
           100 Congress Aye, Ste 2000
           Austin, TX 78701
           raymort@austinlaw.com


                               Re:       Subpoena to Kirkland & Ellis LLP - MWK Recruiting Inc. v. Evan P.
                                         Jowers, Civil Action No. 1:1 8-cv-00444-RP (the "Subpoena")

          Dear Mr. Mort:

                    I write in response to the Subpoena your firm purported to serve on Kirkland & Ellis LLP
          ("Kirkland") in the above-referenced matter (the "Jowers Litigation"). I say purported because
          Kirkland received the Subpoena by certified mail. Courts have long interpreted Rule 45 as
          requiring personal service of subpoenas. See, e.g., Doe v. Catholic Soc. of Religious and Literary
          Educ., 2009 WL 4506560 (S.D. Tex. 2009) (numerous bases existed to quash subpoenas,
          including lack of personal service on deponents; subpoenas were served by certified mail);
          Bonnecaze v. Erza & Sons, LLC, 2016 WL 1268339, *4 (E.D. La. 2016) (service of subpoena
          invalid if sent by email or certified mail); S.E.C. v. Art Intellect, Inc., 2012 WL 776244, *3 ([).
          Utah 2012) (service of subpoena invalid if sent by fax). MWK's Subpoena to Kirkland is
          therefore facially invalid and of no legal effect.

                  Kirkland also objects to the Subpoena because it seeks documents just as easily, and
          therefore more appropriately, obtained from a party to the Jowers Litigationnamely, Evan P.
          Jowers. The Subpoena for the most part seeks Kirkland's correspondence with Mr. Jowers and
          any agreements, invoices or payments associated with Mr. Jowers or his companies. By
          definition, these materials are also in Jowers' possession, and as a party to the litigation Mr.
          Jowers is the more appropriate source from which to obtain such materials.

                    Kirkland also asserts the following, additional objections to MWK's subpoena:

                 1.     Kirkland objects to the Subpoena as overly broad, unduly burdensome, and as
          imposing an undue expense or burden on Kirkland.



Beijing    Boston   Dallas   Hong Kong   Houston   London   Los Angeles   Munich   New York   Palo Alto   Paris   San Francisco   Shanghai   Washington, D.C.
       Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 3 of 23




                                   KIRKLAND        & ELLIS   LLP


Raymond W. Mort, III
December 18, 2019
Page 2


        2.     Kirkland objects to the Subpoena to the extent it is vague and ambiguous and does
not identify with particularity the documents or information sought.

       3.     Kirkland objects to the Subpoena to the extent it asks Kirkland to produce
documents or information not in its possession, custody, or control.

       4.      Kirkland objects to the Subpoena to the extent it calls for documents that are
neither relevant to the subject matter of the action nor reasonably calculated to lead to the
discovery of admissible evidence.

       5.      Kirkland objects to the Subpoena to the extent it is unreasonably cumulative and
duplicative.

        6.     Kirldand objects to the Subpoena to the extent it seeks the production of
documents protected by the attorney-client privilege, work product doctrine, or any other
privilege or immunity.

        7.     Kirkland objects to the Subpoena to the extent that it asks Kirkland to produce a
privilege log because it is unduly burdensome. Kirkland will not produce a privilege log

       8.      Kirkland objects to the Subpoena to the extent it purports to vary or expand
Kirkland's obligations under applicable law and thereby imposes an undue burden upon
Kirkland.

      9.     Kirkland objects to the Subpoena to the extent it calls for the production of
documents containing proprietary or other confidential information.

       10.      Kirkland objects to the Subpoena to the extent it calls for the production of
electronic information that is not reasonably accessible due to undue burden or cost.

        11.   Kirkland reserves the right to supplement its responses (including its objections)
to the Subpoena, as Kirkland continues its investigation into the requests.

       Please feel free to contact me if you would like to discuss this response or meet and
confer about the validity and scope of MWK's subpoena.


                                          *    *    *   *
      Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 4 of 23




                         KIRKLAND & ELLIS LLP


Raymond W. MoP, III
December 18, 2019
Page 3


                                       Sincerely,




                                       William T. Pruitt
                    Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 5 of 23
3/24/2020                     Kinney Recruiting, Inc. Mail - FW: MWK Recruiting Inc. v. Evan P. Jowers: Kirkland Response to MWK Subpoena



                                                                                         Robert Kinney <robert©kinneyrecruitlng.com>



  FW: MWK Recruiting Inc. v. Evan                                P.   Jowers: Kirkland Response to MWK Subpoena
  Ray Mort <raymort@austinlaw.com>                                                                              Tue, Dec31, 2019 at 2:09 PM
  To: Robert Kinney <robert@kinneyrecruiting.com>




    Begin forwarded message:


            From: "Pruitt, William T." <wpruitt©kirkland.com>
            Date: December 31, 2019 at 2:08:11 PM CST
            To: Ray Mort <raymort@austinlaw.com>
            Subject: RE: MWK Recruiting Inc. v Evan P. Jowers: Kiridand Response to MWK Subpoena




            Mr. Mort - My understanding is that we received service yesterday, December 30, of a subpoena that
            sought a response the same day, December 30. It appears to be the same subpoena we received by
            certified mail previously and which I responded and objected to in the letter attached to my email below. We
            object to the subpoena served yesterday as improper and unduly burdensome in light of the timeframe
            provided for a response (less than a day), and we make the same objections to it that I raised in my
            December 18, 2019 correspondence. If you wish to discuss the subpoena or Kirkland's response and
            objections, please feel free to contact me.



            Best,

            Will Pruitt



            William   1.   Pruitt
            Firm Counsel

            KIRKLAND & ELLIS LLP
            300 North LaSalle, Chicago, IL 60654
            1+1 3128623260 M+1 3128603280
            F +1 312 862 2200


            wuliam.pruitt@kirklarid.com




            From: Pruitt, William T.
            Sent: Wednesday, December 18, 2019 11:45 AM
            To: raymort@austinlaw.com
            Subject: MWK Recruiting Inc.        v.   Evan   P.   Jowers: Kirkland Response to MWK Subpoena



            Mr. Mort - Attached is a response to the subpoena we received from your office by certified mail. Please feel
            free to contact me if you have any questions or would like to discuss.



                                                                                                                                            1/2
                    Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 6 of 23
3/24/2020                     Kinney Recruiting, Inc. Mail - FW MWK Recruiting Inc. v. Evan    P.   Jowers: Kirkland Response to MWK Subpoena

            Best,


            Will Pruitt




            William   T. Pruitt


            Firm Counsel

            KIRKLAND & ELLIS LU'
            300 North LaSalle, Chicago, IL 60654
            1+13128623280 M+1 3128603280
            F +1 312 862 2200


            wiIliam.pkirkIand.com



            The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
            and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP.
            Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may be unlawful. If you
            have received this communication in error, please notify us immediately by return email or by email to postmaster@kirkland.com,
            and destroy this communication and all copies thereof, including all attachments.




                                                                                                                                                     2/2
                     Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 7 of 23
3/24/2020                  Kinney Recruiting, Inc. Mail - FW: MWK Recruiting Inc. v. Evan   P.   Jowers: Kirkland Response to MWK Subpoena




                                                                                            Robert Kinney <robertklnneyrecruiting.com>



  FW: MWK Recruiting Inc. v. Evan P. Jowers: Kirkland Response to MWK Subpoena
  Robert Kinney .crobert@kinneypc corn>                                                                             Sun, Jan 26, 2020 at 5:12 PM
 To: wpruitt@kirkland.com
  Cc: Ray Mort <rayrnort@austinlaw.com>

    WI"

    Thus far, he's simply refused to produce anything. Thanks to discovery we have obtained from other firms, we know that
    Jowers is withholding documents that are probably still in his possession and control, but we do not know what he has
    preserved. We do know that he received payments through Legis Ventures for certain placements of candidates he
    submitted through us and through third parties he used as cut-outs. One of those (at least) was a partner placed at
    Kirkland. There are probably others. We are looking for evidence of our damages and we can expect him to fight us tooth
    and nail. I was hoping for better treatment from y'all.

    For good reason, the relevant standards under Rule 45 do not require us to sit idly by and wait to see what a defendant
    like this will produce for us. See, e.g., Am. Fed'n of Musicians of the United States & Canacia v. Skodam Films, LLC, 313
    F.R.D. 39, 44-45 (N.D. Tex. 2015) (quoting Williams v. City of Dallas, 178 F.R.D. 103, 110 (N.D. Tex. 1998)) (concluding
    that "[w]hen a subpoena is issued as a discovery device, relevance for purposes of the undue burden test is measured
    according to the standard of [Federal Rule of Civil Procedure] 26(b)(1)"). We have no idea what he has preserved and
    what he will eventually produce, but Rule 45 exists for just this sort of case. Wiat we are trying to get from K&E is
    proportional to the needs of the case. I do not necessarily expect you to have any sympathy for us being victims of the
    theft of $1 -$2M+, but I do not think it is fair or accurate to say the requests are generally "improper' just because we
    should get all our proof from a defendant we have accused of theft. Please let me know if you have any authority for
    another view of this situation.

    Still, we do not mean to place any undue burden on Kirkland & Ellis in this. My hope was that you would treat this as
    routine and just work with me like some other firms have to get me what we need. I've worked with some firms to focus on
    exactly what we need with reference to what is relatively simple to obtain from the ESI the firms have in the format they
    keep it in.

    Would you rather discuss this first to try to simplify responding to it or should we just serve another version of the
    subpoena narrowed as much as we can and conference it afterward? If you can accept service of a revised subpoena by
    email I would appreciate the gesture. Please let us know.

    REK

    Robert E. Kinney, Esq.
    Attorney at Law
    Mobile: +1-512-636-1395


    This communication may be privileged or contain confidential information. If it has been sent to you in
    error, please do not read it, reply to the sender that you received it in error, and delete it. Any distribution
    or other reproduction is strictly prohibited.

    [Quoted text hidden]




                                                                                                                                               1/1
                   Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 8 of 23
3/24/2020                  Kinney Recruiting, Inc. Mail - RN: MWK Recruiting Inc. v. Evan   P.   Jowers: Kirkland Response to MWK Subpoena




                                                                                            Robert Kinney <robert©kinneyrecruiting.com>



  FW: MWK Recruiting Inc. v. Evan                        P.   Jowers: Kirkland Response to MWK Subpoena
  Robert Kinney <robert©kinneyrecruiting.com>                                                                        En, Jan 17, 2020 at 4:50 PM
  To: wpruittckirkland.com
  Cc: Ray Mort <raymortaustinIaw.com>

    WI',

    Evan Jowers is not turning over much of the discoverable information in his possession, so we have to get it from third
    parties. It seems like K&E doesn't want to be helpful to us on this. If there's a way to get your cooperation by narrowing
    and focusing the scope of the subpoena, we will take our best shot at that. Based on having worked out an agreement
    with some other firms responding to similar subpoenas, I can confirm that we are not looking for docs related to any
    internal discussions between K&E reps related to candidates, just external correspondence with
    people ©evanjowers.com, contracts, and records of payments to them. I'm on 512-636-1395 if you want to discuss this or
    we can just serve a more narrowed subpoena.

    Regards,
    Robert

    Robert E. Kinney, Esq.
    Kinney Recruiting LLC

       Toll Free: +1-888-848-5757 x701
       Cell: +1-512-636-1395
        RobertKinneyRecruiting.com

    www.kinneyrecruiting.com




    This communication may be privileged or contain confidential information. If it has been sent to you in
    error, please do not read it, reply to the sender that you received it in error, and delete it. Any distribution
    or other reproduction is strictly prohibited.



            Forwarded message      --
    From: Ray Mort <raymort©austinlaw.com>
    Date: Tue, Dec 31, 2019 at 2:09 PM
    Subject: Fwd: MWK Recruiting Inc. v. Evan P. Jowers: Kirkland Response to MWK Subpoena
    To: Robert Kinney <robertkinneyrecruiting.com>




    Begin forwarded message:


            From: "Pruitt, William T." <wpruittkirkIand.com>
            Date: December 31, 2019 at 2:08:11 PM CST
            To: Ray Mont <raymort@austinlaw.com>
            Subject: RE: MWK Recruiting Inc. v. Evan P. Jowers: Kirkland Response to MWK Subpoena




            Mr. Mort - My understanding is that we received service yesterday, December 30, of a subpoena that
            sought a response the same day, December 30. It appears to be the same subpoena we received by
                                                                                                                                               1/2
                      Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 9 of 23
3/24/2020                     Kinney Recruiting, Inc. Mail - RN: MWK Recruiting Inc. v. Evan P. Jowers: Kirkland Response to MWK Subpoena



                                                                                         Robert Kinney <robertkinneyrecruiting.com>



  FW: MWK Recruiting Inc. v. Evan P. Jowers: Kirkland Response to MWK Subpoena
  Pruitt, WillIam 1. <wpruitt@kirkland.com>                                                                      Sun, Jan 26, 2020 at 8:34 AM
  To: Robert Kinney <robertkinneyrecruiting.com>
  Cc: Ray Mort <raymort@austinlaw.com>


    Thank you for your email, Robert. Although the breadth of the subpoena is a concern, the gating issue and our
    principle objection is the improper use of a third-party subpoena to obtain documents that are available from a party
    to the litigation. Your subpoena to Kirkland sought documents that are necessarily duplicative of what Mr. Jowers has
    in his possession (correspondence between Kirkland and Mr. Jowers and any payments made by Kirkland to Mr.
    Jowers). You acknowledge in your email that Mr. Jowers has discoverable documents in his possession that he hasn't
    turned over. Although you don't detail why that is (e.g., whether he's simply refused or whether the court has ruled
    that he isn't required to produce them), the fact remains that they are available to you through him, and you have
    remedies available to you if he withholds those materials improperly.



    I am happy to meet and confer further regarding your subpoena, but I'll need a better understanding of what Mr.


    Jowers has withheld from production and why, and any efforts you've made to compel his compliance with your
    requests.



    Best,

    Will Pruitt



    William    T.   Pruitt
    Firm Counsel

    KIRKLAND & ELLIS LLP
    300 North LaSalte, Chicago, IL 60654
    T +1 312 862 3280 M +1 312 860 3280
    F +1 312 862 2200


    wiIliam.piujfl@kirkIpnd.com




    [Quoted text hidden]
    [Quoted text hidden]




                                                                                                                                            1/1
                   Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 10 of 23
3/2412020                    Kinney Recruiting, Inc. Mail - FW: MWK Recruiting Inc. v. Evan   P.   Jowers: Kirkland Response to MWI( Subpoena




                                                                                              Robert Kinney <robert@kinneyrecruiting.com>



  FW: MWK Recruiting Inc. v. Evan                          P.   Jowers: Kirkland Response to MWK Subpoena
  Prultt,
        Wflhiam T. <wpruitt@kirkland.com>                                                                             Wed, Feb 5, 2020 at 9:19 AM
  To: Robert Kinney <robertkinneypc.com>
  Cc: Ray Mort <raymortaustinIaw.com>


    Robert-



    This isn't about a lack of sympathy. We simply disagree about what Federal Rules of Civil Procedure require in these
    situations. Courts have consistently held that it is improper to subpoena a third party seeking documents available
    from a party to the litigation. See Tresona Multimedia, LLC v. Legg, 2015 WI 4911093, at *2..3 (N.D. Ill. Aug. 17, 2015)
    ("A non-party subpoena seeking information that is readily available from a party through discovery may be quashed
    as duplicative or cumulative."); Orchestrate HR. Inc. v. Trombetta, 2014 WI 772859, at *6 (N.D. Tex. Feb. 27, 2014)
    ("the documents sought in [several requests] should be available from Defendants. As such, it is not necessary for
    Plaintiff to obtain copies of those documents from [a third party]."); Nachurs Alpine Sols., Corp. v. Nutra-Flo Co., 2017
    WI 1380460, at *6 (N.D. Iowa, Apr, 17, 2017) (recognizing the "general rule that a discovery request on a nonparty
    which seeks information readily available to a party should be quashed."). Your email concedes that's exactly what
    your subpoena seeks.



    That Jowers, in your view, is improperly withholding documents does not change the analysis. In Tresona Multimedia,
    the Northern District of Illinois rejected the same argument. There, a plaintiff subpoenaed a third party after serving
    the same requests on the defendant. The plaintiff argued that the subpoena was proper because the defendant had
    "failed to comply" with the discovery requests. The court disagreed, stating instead that the defendant's lack of
    compliance "does not remedy the situation." More specifically, the court found that a party "does not demonstrate a
    compelling need to seek duplicative third-party requests simply because a party in the underlying action fails to
    comply with document requests for the same information." Tresona Multimedia, LLC, 2015 WL 4911093, at *3, If your
    adversary fails to comply with proper discovery, as you suggest Jowers has done here, your remedy is to move to
    compel; not to burden third parties with duplicative discovery.



    At bottom, the law is clear that the subpoena is overly burdensome because it seeks documents from Kirkland -- a
    non-party -- that you've conceded are available from the defendant. Narrowing the scope of the subpoena will
    correct this issue. Kirkland continues to reserve the right to amend its objections to the subpoena.



    Best,

    Will Pruitt



    William T. Pruitt
    Firm Counsel

    KIRKLAND & ELUS LLP
    300 North LaSalIe, Chicago, IL 60654

                                                                                                                                                1/2
                     Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 11 of 23
3/2412020                     Kinney Recruiting, Inc. Mail - RN: MWK Recruiting Inc. v. Evan P. Jowers: Kirkland Response to MWK Subpoena
    1-i-i 312 862 3280 M+1 3128603280
    F+1 3128622200

    wiIliam.pJ3Jj[©kirkland.com




    (Quoted text hidden]
    [Quoted text hidden]




                                                                                                                                            2/2
                      Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 12 of 23
3/24/2020                    Kinney Recruiting, Inc. Mail - RN: MWK Recruiting Inc. v. Evan   P.   Jowers: Kirkland Response to MWK Subpoena




                                                                                              Robert Kinney <robertkinneyrecruiting.com>



  FW: MWK Recruiting Inc. v. Evan P. Jowers: Kirkland Response to MWK Subpoena
  Robert Kinney <robertkinneypc.com>                                                                                    Fn, Feb 7, 2020 at 4:32 PM
  To: wpruitt©kirkland.com
  Cc: Robert Kinney <robert@kinneypc.com>, Ray Mart <raymortaustinlaw.com>

    Bill,

    Thank you. We have not conceded that Jowers has the documents; we concede he should have them. He has
    maintained the position that he is a mere employee of the company he and his buddy formed, Legis Ventures, and thus
    that he is not in possession of those corporate documents. Nevertheless, until we have made more progress or hit a real
    wall with getting him to produce them, I agree we will not burden you with the broader document request.

    The following Is the agreed, limited subpoena request for production that we issued to another firm that was willing to be
    of some assistance to us in this investigation:


              Documents sufficient to show any placement fees paid by Kirkland & Ellis LLP to Jowers/Vargas,
              Legis Ventures (HK) Company Limited, Ropner Frederiks, or any other company or individual
              associated with the domain names www.evanjowers.com or www.ropnerfredriks.com, from July                                         1,
              2016, to December 31, 2019, including:

              a. The amount of the placement fee.

              b. The names   of the persons hired which were associated with such placement.
              c. The date any such placement fee was paid.

              d. The method     of payment of such placement fee.

    Please let me know if K&E would be willing to respond to the subpoena if it is modified to juSt the above. This data
    should be easily retrievable from your accounting software and may ultimately be all we need.

    REK


    Robert E. Kinney, Esq.
    Attorney at Law
    Mobile: +1-512-636-1395


    This communication may be privileged or contain confidential information. If it has been sent to you in
    error, please do not read it, reply to the sender that you received it in error, and delete it. Any distribution
    or other reproduction is strictly prohibited.


    [Quoted   text hidden]




                                                                                                                                                    1/1
                    Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 13 of 23
3/2412020                      Kinney Recruiting, Inc. Mail - FW: MWK Recruiting Inc. v. Evan   P.   Jowers: Kirkland Response to MWK Subpoena




                                                                                                Robert Kinney <robertkinneyrecruiting.com>



  FW: MWK Recruiting Inc. v. Evan P. Jowers: Kirkland Response to MWK Subpoena
  Robert Kinney <robert@kinneypc.com>                                                                                    Fn, Mar 6, 2020 at 11:38 AM
  To:wpruittkirktand.com
  Cc: Robert Kinney <robert©kinneypc.com>, Ray Mort <raymortaustinlaw.com>

    Bill,

    Having heard nothing from you on this proposed modification of our requests, we are going to operate under the
    assumption that even this is too burdensome for K&E to be bothered to produce for us and begin proceedings to enforce
    the request. Let me know if I have misunderstood you in any way.

    To be clear, we have proposed to modify the requests previously served to consist of the followind records, and we are
    seeking electronic delivery of the records in Austin, Texas:


    Documents sufficient to show any placement fees paid by Kirkland & Ellis LLP to Jowers/Vargas, Legis
    Ventures (1-1K) Company Limited, Ropner Frederiks, or any other company or individual associated with the
    domain names www.evanjowers.com or www.ropnerfredriks.com, from July 1, 2016, to December 31,
    2019, including:

    a. The amount          of the placement fee.
    b. The names       of the persons hired which were associated with such placement.
    c. The date any such placement fee was paid.

    d. The method of payment of such placement fee.


    Regards,

    Robert F. Kinney, Esq.
    Attorney at Law
    Mobile: +1-512-636-1395


    This communication may be privileged or contain confidential information. If it has been sent to you in
    error, please do not read it, reply to the sender that you received it in error, and delete it. Any distribution
    or other reproduction is strictly prohibited.



    [Quoted text hiddeni




https:IImaiI.google.com/maiIIuIO?ik=0dfc2d9265&view=pt&search=aIl&permmsgid=msg-a%3Ar-1 907856292374607770&simplmsg-a%3Ar-1 9078562...             1/1
                     Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 14 of 23
3/24/2020                    Kinney Recruiting, Inc. Mail - RN: MWK Recruiting Inc. v. Evan   P.   Jowers: Kirkland Response to MWK Subpoena




                                                                                              Robert Kinney <robert@kinneyrecruiting.com>



  FW: MWK Recruiting Inc. v. Evan                          P.   Jowers: Kirkland Response to MWK Subpoena
  Pruitt, William 1. <wpruittkirkland.com>                                                                             Fri, Mar 6, 2020 at 12:03 PM
  To: Robert Kinney <robert@klnneypc.com>
  Cc: Ray Mort <raymort©austinlaw.com>


    Robert-



    As we pointed    out before, all your requests to Kirkland & Ellis seek documents that should be in the defendants'
    possession. You have never disputed that. The case law we cited to you is clear that information and documents
    available to a litigant through discovery of a party to the case here, the defendants cannot be obtained through
    third party discovery. Those cases are clear that such requests are unduly burdensome by their nature. You have not
    made any attempt to distinguish those cases or cite contrary authority. I am candidly at a loss to understand why you
    would institute legal proceedings to compel documents from Kirkland when you apparently have not even moved to
    compel the defendant to produce the same records. Be advised, if you institute proceedings to enforce the subpoena,
    we will ask the court for all fees and costs we incur in defeating that motion.



    On your proposed modification, we would consider a request that identifies specific candidates for which you believe
    Kirkland paid placement fees to Mr. Jowers or his related businesses that he was not entitled to, but we will not
    engage in a fishing expedition, which your modified request asks us to do.




    Please feel free to contact me      if you have any questions.



    Best,

    Will



    William    T.   Pruitt
    (Quoted text hidden]

    [Quoted text hidden]
    (Quoted text hidden]




                                                                                                                                                  1/1
                   Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 15 of 23
3/2412020                      Kinney Recruiting, Inc. Maul - RN: MWK Recruiting Inc. v. Evan P. Jowers: Kirkland Response to MWK Subpoena




                                                                                          Robert Kinney <robert@kinneyrecruiting.com>



  FW: MWK Recruiting Inc. v. Evan P. Jowers: Kirkland Response to MWK Subpoena
  Robert Kinney <robertkinneypc.com>                                                                                Sat, Mar 7, 2020 at 4:12 PM
  To: wpruitt©kirkland.com
  Cc: Ray Mort <raymortaustinlaw.com>, Robert Kinney <robert©kinneypc.com>

    Bill,

    We have taken more than "reasonable steps" to reduce the burden here. No court is going to force us to trust the
    production of a guy who has admitted stealing from us without the ability to corroborate what he says simply because a
    $4Blyear firm can't be bothered to spit out a fInancelaccounting report. It's ridiculous.

                           I have read your cases. There are plenty of cases going the other way too. See, e.g., Andra Group,
    In an effort to be fair,
            i
    LP JDA Software Group, Inc., No. 3:1 5-mc-1 1 -K-BN, at *13 (N.D. Tex. Apr. 13, 2015) ("Although Ca non-party] should
    not be required to 'subsidize' litigation to which it is not a party, [the non-party cannot] confuse(] undue burden with its
    obligations, once subject to a subpoena, to participate in transparent and collaborative discovery. Third-party status does
    not confer a right to obfuscation or obstinacy."). Plenty of district courts have also recognized that obtaining some
    documents from non-parties that might otherwise be available from a party is OK. See, e.g., Arthrex, Inc. v. Parcus Med.
    LLC, CAUSE No. 1:11-mc-00107-SEB-DML, at *11 (S.D. md. Dec. 21, 2011) ("asking (non-party] to produce documents
    that [the opposing party] may also have ensures that [party] obtains as full a production as possible in the litigation as a
    whole").

    As edited, I do not agree that the request can be construed as burdensome at all, let alone unduly so. This will take five
    minutes. All we want right now is what is sufficient to show fees paid. Any amounts the firm has paid to these entities are
    relevant. This is most certainly not in any way a fishing expedition. The accusation is insulting.

    1would like to agree with you to something that gets us where we need to be and I have been trying to do so with you for
    almost three months, mostly walking back our requests unilaterally to try to appease you. We have now arrived at the
    bare minimum we require from K&E and have yet to receive anything even appearing to be cooperative back from you.

    My understanding is that you are unwilling to comply with the modified subpoena unless I send you a list of guesses as to
    who the defendants might have placed. We are not willing to be constrained in that way. If I have misunderstood you,
    please let me know. If not, you can expect a motion to compel in duo course. It won't be next week. We have the kids
    home for spring break and am going skiing after that.

    The modified request, for ease of reference, is this:

    Documents sufficient to show any placement fees paid by Kirkland & Ellis LLP to JowersNargas, Legis Ventures (HK)
    Company Limited, Ropner Fredenks, or any other company or individual associated with the domain
    names www.evanjowers.com or www.ropnerfredriks.com, from July 1, 2016, to December 31, 2019, including:

    a. The amount of the placement fee.

    b. The names     of the persons hired, which are associated with such placement.

    c. The date any such placement fee was paid.

    d. The method of payment of such placement fee.

    I believe K&E shows contempt for the discovery process (and for me/us) by its unwillingness to be the least bit
    cooperative here. The threat to try to hit us with costs is simply a bullying tactic. Why your firm feels the need to try to
    intimidate me and refuse to assist in a transparent and collaborative process, I have no idea.

    Robert E. Kinney, Esq.

    Attorney at Law
    Mobile: +1-512-636-1395



                                                                                                                                              1/9
                  Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 16 of 23
4/7/2020                     Kinney Recruiting, Inc. Mail - Motion to Compel - Case I :18-cv-00444-RP MWK Recruiting Inc v. Jowers et al



                                                                                         Robert Kinney <robert@kinneyrecruiting.com>



  Motion to Compel - Case 1:1 8-cv-00444-RP MWK Recruiting Inc v. Jowers et al
  Robert Kinney <robert©kinneypc.com>                                                                            Thu, Mar 26, 2020 at 6:57 PM
  To: wpruittckirkland.com
  Cc: Ray Mort <raymort@austinlaw.com>, Tnstan Loanzon <tristan@loanzon.com>

    Dear Mr. Pruitt:

    I'm sending this to you in your capacity as counsel for Kirkland & Ellis. Attached please find a copy of MWK
    Recruiting's Motion to Compel, Exhibits A-D, and Proposed Order, filed yesterday in the referenced matter.

    Regards,

    Robert E. Kinney, sq.
    Attorney at Law
    Mobile: +1-512-636-1395


    This communication may be privileged or contain confidential information. If it has been sent to you in
    error, please do not read it, reply to the sender that you received it in error, and delete it. Any distribution
    or other reproduction is strictly prohibited.



     6 attachments

           143 - Motion to Compel Jowers Disc.pdf
           217K
           143-2 - B - RFP's and Responses.pdf
           333K
           143-4 - D - RFA's and Responses.pdf
           332K
           143-3 - C - Rogs and Responses.pdf
           459K
           143-1 - A - Kinney Declaration iso MtCompei.pdf
           11071K

           145 - Notice of Proposed Order re [143].pdf
           108K




                                                                                                                                            1/I
                     Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 17 of 23
417/2020                        Kinney Recruiting, Inc. Mail - Motion to Compel - Case 1 :18-cv-00444-RP MWK Recruiting Inc v. Jowers et al




                                                                                              Robert Kinney <robertkinneyrecruiting.com>



  Motion to Compel                -   Case     1:1 8-cv-00444-RP                MWK Recruiting Inc v. Jowers et al
  Prultt, WillIam 1. <wpruitt@kirkland.com>                                                                             Fri, Mar 27, 2020 at 12:12 PM
  To: Robert Kinney <robert@kinneypc.com>
  Cc: Ray Mort <raymortaustinIaw.com>, Tristan Loanzon <tristan@loanzon.com>


    Mr. Kinney,



            I raised with you at the outset that you improperly served your subpoena on Kirkland. I've written you

    repeatedly pointing out that the subpoena.is also improper because it seeks documents from Kirkland, a non-party,
    that are available to you from a party to the case. Your motion to compel against the defendant makes this clear. And
    now you've filed a motion to compel in the wrong court, seeking to enforce the subpoena in a district where Kirkland
    has no office.




            I've made efforts since your March 7 email to identify documents responsive to your requests. All of the
    responsive documents we have located concern placements in our Hong Kong office. It has taken longer than
    expected to collect those materials in light of office closures due to the ongoing global pandemic. Kirkland is prepared
    to produce those documents (redacting bank account information and the names of the lateral hires) if you withdraw
    your motion to compel. I would appreciate a response by the close of business Monday.



    Best,

    Will Pruitt



    William    T.   Pruitt
    Firm Counsel

    KIRKLAND & ELLIS LLP
    300 North LaSalle, Chicago, IL 60654
    T+1 3128623280 M+1 3128603280
    F +1 312 862 2200


    wilIiam.pjgtkirkland.com

    [Quoted text hiddenj



    The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended
    only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or
    copying of this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please
    notify us immediately by return email or by email to postmaster©kirkland.com, and destroy this communication and all copies thereof, including all
    attachments.




                                                                                                                                                             1/1
                     Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 18 of 23
4/7/2020                     Kinney Recruiting, Inc. Mail - Motion to Compel - Case I :18-cv-00444-RP MWK Recruiting Inc v. Jowers et at



                                                                                         Robert Kinney <robertkinneyrecruiting.com>



  Motion to Compel - Case I :18-cv-00444-RP MWK Recruiting Inc v. Jowers et al
  Robert Kinney <robertkinneypc.com>                                                      Fri, Mar 27, 2020 at 2:20 PM
  To: wpruitt©kirkland.com
  Cc: Robert Kinney <robertckinneypc.com>, Ray Mort <raymortaustinIaw.com>, Tristan Loanzon <tristan@loanzon.com>

    Bill,

    It's a good thing for us that you are not the judge. The bottom line is that we are going to get an order that either compels
    Jowers or Kirkland or both of you to produce the information we require to prosecute our case. We are not going to play
    this Mickey Mouse game anymore with Kirkland and Jowers standing there pointing at each other, leaving us holding the
    bag. It's outrageous, especially from an organization that does so well precisely because this country has an effective
    civil process. Every other firm we have subpoenaed, even DLA who are defending Jowers, has at least pretended to be
    cooperative and has come forward with the information we need. By contrast, Kirkland has produced nothing and given
    not the slightest hint that the firm understands its obligations.

    For the record, we have been trying to work with you on this since December 2019 - three months. We served you
    twice, and we have had a steady back and forth ever since with you blocking us 100% all along. This is fully ripe for a
    motion to compel.

    Since you did not reply to my March 7 email, I was not aware you had done anything to help gather information in the
    three months this has been pending. If you cooperate, we will withdraw the motion. But you need to stop trying to dictate
    to us what we can have. I fully understand the obligation not to overburden a disinterested non-party, but we are not
    coming close to that with you. As I have told you previously, you can produce whatever you produce subject to the Court's
    protective order, for attorney's eyes only if you like. I'm attaching another copy here.

    Right now, we require what was in the revised request I last sent to you and which we have asked the Court to enforce.
    We need the names and everything else. No redactions are acceptable. There is a strong likelihood, depending on how
    obstreperous Jowers continues to be, that we come back to you very soon for the names of all submitted candidates,
    dates they were submitted, and the result of the submissions. So for efficiency, I suggest you obtain that data as well.

    Robert E. Kinney, Esq.
    Attorney at Law
    Mobile: +1-512-636-1395


    This communication may be privileged or contain confidential information. If it has been sent to you in
    error, please do not read it, reply to the sender that you received it in error, and delete it. Any distribution
    or other reproduction is strictly prohibited.


    [Quoted text hidden]


            10- Protective Order.pdf
            591K




                                                                                                           74314&simplmsg-a%3Ar-45669322...   1/1
                        Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 19 of 23
4/7/2020                            Kinney Recruiting, Inc. Mail - Motion to Compel - Case I :18-cv-00444-RP MWK Recruiting Inc v. Jowers et al



                                                                                                Robert Kinney <robertkinneyrecruiting.com>



  Motion to Compel                    -   Case I :18-cv-00444-RP                  MWK Recruiting Inc v. Jowers et al
  Pruitt, William        T.   <wpruitt@kirkland.com>                                                                     Fri, Mar 27, 2020 at 11:37 PM
  To: Robert Kinney <robert©kinneypc.com>
  Cc: Ray Mart <raymortaustinlaw.com>, Tristan Loanzon <tristan@loanzon.com>


    Mr. Kinney -



    This is the first I'm hearing of any finger-pointing by the Defendant. You have always represented that you believe the
    Defendant is in possession of the documents you've also asked Kirkland to produce. You've never indicated that the
    Defendant has suggested that you should get those documents from Kirkland. I'd appreciate if you could explain that
    statement.



    Although I disagree that the names of the lateral candidates are necessary here, Kirkland is willing to produce the
    documents we have located without redacting those names if you withdraw the motion to compel. I do plan to redact
    all but the last four digits of Kirkland's bank account but otherwise produce the documents without redaction. Please
    confirm this is acceptable and that you will withdrawthe motion as it concerns Kirkland.



    Iappreciate the notice concerning a possible subpoena for additional records. I hope you understand that we must
    reserve all rights in that regard.



    Best,

    Will Pruitt



    William       T.   Pruitt
    Firm Counsel

    KIRKLAND & ELLIS LLP
    300 North LaSalle, Chicago, IL 60654
    T +1 312 862 3280 M +1 312 860 3280
    F   4-1   312 862 2200


    wiHiam.pn!ij©kirkIpnd.com




    From: Robert Kinney <robert@kinneypc.com>
    Sent: Friday, March 27, 2020 2:20 PM
    To: Pruitt, William T. <wpruitt@kirkland.com>
    Cc: Robert Kinney <robertkinneypc.com>; Ray Mort <raymort@austinlaw.com>; Tristan Loanzon
    <tristan@loanzon.com>
    Subject: (EXTI Re: Motion to Compel - Case 1:18-cv-00444-RP MWK Recruiting Inc v. Jowers et al

                                                                                                                                                     1/4
                     Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 20 of 23
4/7/2020                     Kinney Recruiting, Inc. Mail - Motion to Compel - Case 1 :18-cv-00444-RP MWK Recruiting Inc v. Jowers et al



                                                                                         Robert Kinney <robertkinneyrecruiting.com>



  Motion to Compel - Case I :18-cv-00444-RP MWK Recruiting Inc v. Jowers et at
  Robert Kinney <robertkinneypc.com>                                                                             Mon, Mar 30, 2020 at 4:29 PM
  To: "Pruitt, William 1." <wpruitt©kirkland.com>
  Cc: Robert Kinney <robert©kinneypc.com>, Ray Mort <raymort@austinlaw.com>, Tristan Loanzon <tristan@loanzon.com>

    Mr. Pruitt:

    Thank you, but you already told me you have what we asked for, so just hand it over. Feel free to delete part of the bank
    account numbers for Kirkland, just not for Jowers/Legis. And don't delete the names, or fail to tefi us when the candidates
    were submitted. We will look at your production when you send it to us and if we are in agreement about it and you'll
    stipulate to an order as in the draft, which says that you will cooperate in good faith going forward on further subpoenas,
    then we don't need to talk to the judge this time and will file a notice of that fact. But I only want to do this once. I don't
    intend to burden you excessively in the future, but if I have to come back to court again just to get something reasonable
    that I'm entitled to, I intend to have the threat of a contempt ruling to back me up.

    As for the comment regarding playing games, I'm surprised you're surprised. Maybe you have not paid attention to this
    case. Jowers says he's not Legis, even though Legis's website Is www.evanjowers.com. You say to get what we need
    from Jowers, and he says get it from Legis, or Kirkland, or whomever, but not from him. Legis ducks service. We come to
    you and ask again for what transpired between you and Legis, and you say to get it from Jowers. It's a joke. And this is
    the quintessential reason Rule 45 subpoenas exist. We have a way to check the veracity of this dude if/when we do get
    the communications out of him and if he never sends what he should, then we have another avenue to get it. We should
    have been done with this in January.

    Also, Jowers's counsel let slip that he knew we had threatened "firms" with subpoenas. You're the only one I had to
    threaten so far. So he inadvertently let me know they are getting back-channel communication from you or perhaps
    someone else at Kirkland.

    Bill, I'm not easily bullied but I'm not a jerk. It's up to you but we'd probably do a lot better with each Other if you just
    picked up the phone and called me if you want to discuss this further. It's supposed to be a collaborative process. I have
    had zero trouble with the GC's of quite a few firms, nor have they had trouble with me.

    REK

    Robert E. Kinney, Esq.
    Attorney at Law
    Mobile: +1-512-636-1395


    This communication may be privileged or contain confidential information. If it has been sent to you in
    error, please do not read it, reply to the sender that you received it in error, and delete it. Any distribution
    or other reproduction is strictly prohibited.


    [Quoted text hidden]




                                                                                                                                      72438691...   1/1
                         Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 21 of 23
417/2020                         Kinney Recruiting, Inc. Mail - Motion to Compel - Case 1 :18-cv-00444-RP MWK Recruiting Inc v. Jowers et al



                                                                                             Robert Kinney <robertkinneyrecruiting.com>



  Motion to Compel - Case I :18-cv-00444-RP MWK Recruiting Inc v. Jowers et at
  Prultt, William 1. <wpruitt@kirkland.com>                                                                          Mon, Mar 30, 2020 at 8:38 PM
  To: Robert Kinney <robertkinneypc.com>
  Cc: Ray Mart <raymortaustinlaw.com>, Tristan Loanzon <tristan@loanzon.com>


    Mr. Kinney,



             Kirkland's offer is to produce the documents we have located responsive to your requests as revised
    (redacting only the firm's bank account number, except for the last four digits) in exchange for you voluntarily
    withdrawing the motion to compel against Kirkland. We will not stipulate to any order being entered in the Western
    District of Texas. It's not necessary, and the Western District of Texas is not the correct court to hear or rule on any
    motion to compel against Kirkland.



              would appreciate your response by first thing tomorrow morning. If you do not agree, Kirkland requests a
              I

    fourteen-day extension to its time to respond to the motion. We will need to retain counsel in Austin to respond to
    the motion. We reserve all rights as it relates to the subpoena and your motion, including the right to seek fees and
    costs for improper use of third-party discovery and seeking to enforce a subpoena in the wrong court, even after you
    were made aware of that fact.



    Best,

    Will Pruitt



    William       T.   Pruitt
    Firm Counsel

    KIRKLAND & ELLIS LLP
    300 North LaSalle, Chicago, IL 60654
    T +1 312 862 3280 M +1 312 860 3280
    F +1 312 862 2200


    wiIIiam.paitt@kirkland.com




    From: Robert Kinney <robert@kinneypc. corn>
    Sent: Monday, March 30, 2020 4:30 PM
    To: Pruitt, William 1. <wpruitt@kirkland.com>
    Cc: Robert Kinney <robertkinneypc.com>; Ray Mart <raymort@austinlaw.com>; Tristan Loanzon
    <tristan@loanzon.com>
    Subject: [EXT] Re: Motion to Compel Case 1:18-cv-00444-RP MWK Recruiting Inc v. Jowers et al



    Mr. Pruitt:
                                                                                                                                                1/6
                     Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 22 of 23
4/7/2020                   Kinney Recruiting, Inc. Mail - Motion to Compel - Case 1 :18-cv-00444-RP MWK Recruiting Inc v. Jowers et al



                                                                                       Robert Kinney <robertkinneyrecruiting.com>



  Motion to Compel - Case I :18-cv-00444-RP MWK Recruiting Inc v Jowers et al
  Robert Kinney <robert©kinneypc.com>                                                                          Tue, Mar 31, 2020 at 7:41 AM
  To: "Pruitt, William T." <wpruittkirkland.com>
  Cc: Ray Mort <raymort@austinlaw.com>, Robert Kinney <robertkinneypc.com>, Tristan Loanzon <tnstan@loanzon.com>

    We disagree with your assertion that the Western District of Texas is not an appropriate forum for this hearing. Jowers
    requested a 7 day extension until April 8 which we did not oppose. That request was granted yesterday. At the present
    time we agree to a 7 day for Kirkland to respond until next Wednesday, April 8.

    If you will send the information you said you have already collected today, then we will agree to an extension for Kirkland
    of 14 days toApril 15.

    Robert Kinney
    [Quoted text hiddeni


    [Quoted text hiddeni




                                                                                                                                          ill
                   Case 1:18-cv-00444-RP Document 155-2 Filed 04/08/20 Page 23 of 23
4/7/2020                                  KInney Recruiting, Inc. Mail - Request for Documents Responsive to Subpoena



                                                                                      Robert Kinney <robertkinneyrecruitlng.com>



  Request for Documents Responsive to Subpoena
  I message

  Robert Kinney <robertkinneypc.com>                                                                        Tue, Mar 31, 2020 at 12:34 PM
  To: "Pruitt, William T." <wpruitt@kirkland.com>
  Cc: Ray Mort <raymort@austinlaw.com>, Tristan Loanzon <tristan@loanzon.com>

    Bill,

    In an effort to resolve the issues between MWK and Kirkland, we request that you produce the responsive documents and
    sign the attached stipulation for filing with the Court.

    Regards,

    Robert E. Kinney, Esq.
    Attorney at Law
    Mobile: +1-512-636-1395


    This communication may be privileged or contain confidential information. If it has been sent to you in
    error, please do not read it, reply to the sender that you received it in error, and delete it. Any distribution
    or other reproduction is strictly prohibited.



            Stipulation Re Compliance.pdf
            77K




                                                                                                                                        1/1
